EXHIBIT 23 Analysis, Research & Planning Corporation's Consent The Dow Chemical Company: Analysis, Research & Planning Corporation (“ARPC”) hereby consents to the use of ARPC’s name and the reference to ARPC’s reports in this Quarterly Report on Form 10-Q of The Dow Chemical Company for the period ended March31, 2010, and the incorporation by reference thereof in the following Registration Statements of The Dow Chemical Company: Form S-3: No. 333-164985 Form S-4: No. 333-88443 Form S-8: Nos. 2-64560 33-21748 33-51453 33-52841 33-58205 33-61795 333-27381 333-40271 333-43730 333-49183 333-67414 333-88443 333-91027 333-103518 333-103519 333-105080 333-115185 333-122932 333-145015 333-162909 333-162910 333-165028 /s/ B. THOMAS FLORENCE B. Thomas Florence President Analysis, Research & Planning Corporation April30, 2010 75
